DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 17, 18 are rejected under 35 U.S.C. 103 as being unpatentable over Kido et al. (US 2010/0045824 A1) in view of Sekine (US 2015/0271382 A1).
 	As of Claim 1: Kido teaches a device configured to control an image capturing element capable of controlling an exposure condition for each of areas in an image (¶¶0045,0047,0063), the device comprising: one or more processors and one or more memories configured to function as a plurality of units (¶¶0039,0042)comprising:  
Kido does not explicitly teach “a setting unit configured to set the exposure condition including a shutter speed and an ISO sensitivity for each of the areas; and a capturing unit configured to capture the image based on the set exposure condition, wherein the setting unit is able to set a ratio of priority of the shutter speed and the ISO sensitivity of the exposure condition. " as recited in present claimed invention.
However, the above-mentioned claimed features are well-known in the art as evidenced by Sekine. In particular, Sekine teaches a setting unit configured to set the exposure condition including a shutter speed and an ISO sensitivity for each of the areas; and a capturing unit configured to capture the image based on the set exposure condition, wherein the setting unit is able to set a ratio of priority of the shutter speed and the ISO sensitivity of the exposure condition.   (i.e., see ¶0068) as recited in present claimed invention.
In view of the above, having the system of Kido and given the well-established teaching of Sekine, Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention (AIA ) to modify the system of Kido as taught by Sekine, since Sekine state that such modification would make it possible to perform photographing that requires the number of times of photographing as small as possible and the number of kinds of photographing as small as possible at the time of combining and acquiring the HDR image data by photographing a high dynamic range scene (Sekine ¶0096).
 	As of Claim 17: A control method for claim 1 and it is addressed in Claim 1.  
 	As of Claim 18:  all the limitations are addressed in Claim 1. Moreover, Sekine teaches a non-transitory computer readable storage medium storing a program for causing a computer to execute each step in a control method (Sekine ¶0096).

Claims 2-16 are rejected under 35 U.S.C. 103 as being unpatentable over Kido et al. (US 2010/0045824 A1) in view of Sekine (US 2015/0271382 A1), and further in view of NISHI (US 2015/0350555 A1).

 	As of Claim 2: Kido in view of Sekine further does not explictly teach the setting unit sets the exposure condition corresponding to a relatively bright area at a value lower than a value of the exposure condition corresponding to a relatively dark area. 
   	NISHI further teaches the setting unit sets the exposure condition corresponding to a relatively bright area at a value lower than a value of the exposure condition corresponding to a relatively dark area (NISHI ¶¶0117,0140-0143,0184,0209).
	In view of the above, having the system of Kido in view of Sekine and given the well-established teaching of NISHI, Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention (AIA ) to modify the system of Kido in view of Sekine as taught by NISHI, since Sekine state that such modification would make it possible to perform photographing that requires the number of times of photographing as small as possible and the number of kinds of photographing as small as possible at the time of combining and acquiring the HDR image data by photographing a high dynamic range scene (Sekine ¶0096).

 	As of Claim 3: Kido in view of Sekine in view of NISHI further teaches the plurality of units further comprises a correction unit configured to correct the shutter speed and the ISO sensitivity of the exposure condition set for each of the areas such that a difference in exposure condition is small between at least some of areas in an image obtained by image capturing using the image capturing element (Sekine ¶¶0076-0077 and Kido¶¶0063,0064).
  
 	As of Claim 4: Kido in view of Sekine in view of NISHI further teaches the correction unit corrects each of the shutter speed and the ISO sensitivity of the exposure condition set for each of the areas such that an amount of correction of an exposure value is equal or substantially equal (NISHI ¶¶0117,0140-0143,0184,0209).  

 	As of Claim 5: Kido in view of Sekine in view of NISHI further teaches the plurality of units further comprises a determination unit configured to determine a reference exposure condition from among the exposure conditions set for the respective areas, and wherein the correction unit corrects the shutter speed and the ISO sensitivity of the exposure condition set for each of the areas such that a difference from the reference exposure condition is small (NISHI ¶¶0060,0065,0103,0115,0116-0120).

 	As of Claim 6: Kido in view of Sekine in view of NISHI further teaches the determination unit determines an exposure condition for a focused area as the reference exposure condition (NISHI ¶¶0060,0065,0103,0115,0116-0120).
  
 	As of Claim 7: Kido in view of Sekine in view of NISHI further teaches the determination unit includes a display control unit configured to display, on a display unit, a UI for selecting an area of an exposure condition to be the reference exposure condition (NISHI ¶¶0076-0077,0088).

 	As of Claim 8: Kido in view of Sekine in view of NISHI further teaches in a case where a difference between the reference exposure condition and an exposure condition set for an area of interest is equal to or larger than a predetermined threshold, the correction unit corrects a shutter speed and an ISO sensitivity of the exposure condition set for the area of interest such that the difference between the reference exposure condition and the exposure condition set for the area of interest is small (NISHI ¶¶0060,0065,0103,0115,0116-0120. Also:Sekine ¶¶0026,0068,0076 and Kido¶¶0063,0064).

 	As of Claim 9: Kido in view of Sekine in view of NISHI further teaches the reference exposure condition is at least one of: (a) a shutter speed and an ISO sensitivity set for an area of a main object included in the image; (b) a shutter speed and an ISO sensitivity set for an area focused in capturing the image; and (c) a shutter speed and an ISO sensitivity set for an area selected via an operation unit (NISHI ¶¶0060,0065,0103,0115,0116-0120. Also:Sekine ¶¶0026,0068,0076 and Kido¶¶0063,0064).

 	As of Claim 10: Kido in view of Sekine in view of NISHI further teaches in a case where a difference between exposure conditions set for adjacent areas out of the areas is equal to or larger than a predetermined threshold, the correction unit corrects the shutter speed and the ISO sensitivity of the exposure condition set for each of the areas such that the difference between the exposure conditions of the adjacent areas is small (NISHI ¶¶0060,0065,0103,0115,0116-0120. Also:Sekine ¶¶0026,0068,0076 and Kido¶¶0063,0064).
  
 	As of Claim 11: Kido in view of Sekine in view of NISHI further teaches the correction unit corrects each of the shutter speed and the ISO sensitivity of the exposure condition set for each of the areas such that an amount of correction of an exposure value is a predetermined weighted rate (NISHI ¶¶0060,0065,0103,0115,0116-0120. Also:Sekine ¶¶0026,0068,0076 and Kido¶¶0063,0064).  

 	As of Claim 12: Kido in view of Sekine in view of NISHI further teaches the plurality of units further comprises a display control unit configured to display, on a display unit, a UI for adjusting an amount of correction of the shutter speed and the ISO sensitivity of the exposure condition set for each of the areas (NISHI ¶¶0060,0065,0103,0115,0116-0120. Also:Sekine ¶¶0026,0068,0076 and Kido¶¶0063,0064).  

 	As of Claim 14: Kido in view of Sekine in view of NISHI further teaches the plurality of units further comprises a development unit configured to perform development processing for image data acquired by image capturing using the image capturing unit, and wherein the development processing comprises white balance processing, demosaicing processing, and gamma processing.  (NISHI ¶¶0060,0065,0103,0115,0116-0120. Also:Sekine ¶¶0026,0068,0076 and Kido¶¶0063,0064).

 	As of Claim 15: Kido in view of Sekine in view of NISHI further teaches a preliminary exposure unit configured to perform the preliminary exposure for determining the exposure condition (NISHI ¶¶0060,0065,0103,0115,0116-0120).
  
 	As of Claim 16: Kido in view of Sekine in view of NISHI further teaches the setting unit comprises a table storing each of an exposure value, a shutter speed, and an ISO sensitivity and selects the set exposure condition (NISHI ¶¶0060,0065,0103,0115,0116-0120. Also:Sekine ¶¶0026,0068,0076 and Kido¶¶0063,0064).  

NOTE: The Examiner strongly encourages setting up an interview to expedite prosecution of the case.
	
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MEKONNEN D DAGNEW whose telephone number is (571)270-5092.  The examiner can normally be reached on 8:00AM-5:00PM M-Th.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lin Ye can be reached on 571-272-7372.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MEKONNEN D DAGNEW/Primary Examiner, Art Unit 2697